                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Mickey Leonard Johnson,                    )                 C/A No. 0:18-2317-JFA-PJG
                                           )
                           Plaintiff,      )
                                           )
v.                                         )                            ORDER
                                           )
Southern Health Partners; Brandi Galloway; )
Doctor Williams,                           )
                                           )
                           Defendants.     )
_____________________________________ )

       Plaintiff, Mickey Leonard Johnson, a self-represented state pretrial detainee filed this civil

rights action. By orders issued August 29 and September 28, 2018, Plaintiff was provided an

opportunity to submit the documents necessary to bring the case into proper form for evaluation and

possible service of process. (ECF Nos. 5 & 9.) Plaintiff was warned that failure to provide the

necessary information within a specific time period would subject the case to dismissal. Plaintiff

did not respond to the orders and the time for response has lapsed. Plaintiff has failed to prosecute

this case and has failed to comply with an order of this Court. Therefore, the case is dismissed

without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link v. Wabash

R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.


October 29, 2018                                      Joseph F. Anderson, Jr.
Columbia, South Carolina                              United States District Judge
